gilij -U`\ ,02,03,0‘»!

August 16, 2015

AEEL ACUSTA, ULERK

TEXAS CUURT UF`ERIMINAL APPEALS
`P.Uw BUX 12308 Capitol Station
Austin, Texas 78711

IN RE: ISAIAS CUJAN PALAEIDS, writ No;s MR-BZ,EEE-DT,UZ,DB & oh

»TU`THE HUN. ABEL AEUSTA, CLERK:

wi%hin the past year the Court of criminal Appeals has received,
tiled and summarily Dismissed‘without review my proper and valid
Filings of my Art. 1T.U7 writs of Habeas Corpus§ some of which were
supplements to the original but still issued their own numbers. At
this time I naqudm£ to be informed of which of the Justices.performed
this action as I have seen another inmate here in the system who was
so apprised when it was reguested; The.Mhite card Notice gives no
indication.

This information is-necessary otherwise I would not be bothering
you for this information;-%I thank you For your attention to this

vmatter and await your reply. t
Respectfully requested,

/5/